 528320 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On December 28, 1993, the Board issued a corrected Order, de-leting an erroneous reference to the Respondents (Unions) having
violated Sec. 8(a)(3) of the Act.2The unit consists of ``All production and maintenance employees,including (a) truck driver, (b) production and maintenance employees
while working in the Soaring School, with an understanding that in
no event will such employees perform work normally performed out-
side the Soaring School, and (c) production and maintenance test pi-
lots for AG-Cats, gliders and motorgliders.'' Excluded are ``Produc-
tion test pilots for any other airplanes and for helicopters (b) engi-
neering and experimental test pilots, (c) all cafeteria workers, (d)
temporary or casual summer flight instructors, (e) office clerical em-
ployees, (f) expediters, (g) professional employees, (h) guards, (i)
janitors/watchmen, and (j) supervisors as defined in the National
Labor Relations Act.''Schweizer Local #1752 (UAW) (Schweizer AircraftCorporation) and Clifford WilliamsUnited Automobile, Aerospace & Agricultural Im-plement Workers of America and Clifford Wil-liams. Cases 3±CB±6019±1 and 3±CB±6019±2December 22, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEUpon charges filed by Clifford Williams, an Individ-ual, on January 13, 1992, the General Counsel of the
National Labor Relations Board issued a complaint on
August 12, 1993, against Schweizer Local #1752
(UAW) (the Local) and United Automobile, Aerospace
& Agricultural Implement Workers of America (the
International), the Respondents, alleging that they have
violated Section 8(b)(1)(A) and (2) of the National
Labor Relations Act by various acts and conduct. On
September 2, 1993, the Respondents filed an answer,
admitting in part and denying in part the allegations of
the complaint and requesting that the complaint be dis-
missed.The complaint alleges in paragraph 9 that the Re-spondents and Schweizer Aircraft Corporation, the Em-
ployer, have been and are now parties to a collective-
bargaining agreement containing union-security and
dues-checkoff clauses. Article III of the agreement, en-
titled ``Union Shop,'' requires unit employees to ``be-
come and remain members of the Union as a condition
of continued employment.'' Article IV, ``Check-off of
Union Membership Dues,'' provides that the Employer
will ``deduct Union membership dues ... from the

pay of each employee ... who in writing, in accord-

ance with the `Authorization for Check-off of
Dues'... has voluntarily authorized the company to

do so for the period covered thereby.'' Paragraph 10
of the complaint alleges that the Charging Party has
been at all relevant times employed by the Employer
within the bargaining unit covered by the collective-
bargaining agreement. Paragraph 11 alleges that on
December 19, 1990, the Charging Party resigned his
membership in the Respondents and that by letters of
August 7, 1991, he requested the Employer to termi-
nate his checkoff authorization and notified the Re-
spondents of this revocation request. Paragraph 12 al-
leges that since about September 9, 1991, the Respond-
ents have attempted to collect dues from the Charging
Party pursuant to the terminated dues-checkoff author-
ization by maintaining a grievance alleging that the
Employer violated the collective-bargaining agreement
by ceasing dues deductions from the Charging Party's
wages. Paragraphs 13 and 14 set forth the concluding
allegations that the previously described conduct estab-
lishes that the Respondents have violated Section8(b)(1)(A) and (2). The Respondents admit the allega-tions in paragraphs 10 and 11, as well as that the lan-
guage quoted in paragraph 9 appears in the collective-
bargaining agreement, but assert that the complaint
does not set forth the complete text of article IV relat-
ing to dues checkoff. The Respondents deny the alle-
gations contained in paragraph 12, but admit that on
approximately September 9, 1991, Respondent Local
1752 filed a grievance, and further aver that the griev-
ance was settled on February 12, 1992, that the Charg-
ing Party was notified of the settlement by letter of
February 19, 1992, and that since that date the Re-
spondents have made no effort to enforce any dues-
checkoff obligations against the Charging Party.On November 16, 1993, the General Counsel filedwith the Board a motion to transfer proceedings to the
Board and Motion for Summary Judgment, with brief
and exhibits attached. On November 18, 1993, the
Board issued an order transferring proceeding to the
Board and Notice to Show Cause why the motion
should not be granted.1On November 23, 1993, theGeneral Counsel filed two supplementary exhibits that
he referenced but inadvertently omitted from his origi-
nal motion. On December 23, 1993, the Respondents
filed a response to the Notice to Show Cause in which
they also ask for summary judgment dismissing the
complaint, and a stipulation of certain facts that was
entered between the Acting General Counsel and the
parties to this proceeding. The Charging Party also
filed a brief in response to the Notice to Show Cause.Ruling on Motion for Summary JudgmentI. ADMITTEDORUNDISPUTEDFACTS
The undisputed complaint allegations establish thaton July 1, 1966, the Respondent International was cer-
tified as the exclusive collective-bargaining representa-
tive of all employees in the production and mainte-
nance unit,2and since that time, it has represented theemployees of that unit through its agent, the Respond-
ent Local. On about February 14, 1991, the Respond-
ents and the Employer entered into, and currently
maintain in effect and enforce, a collective-bargaining 529AUTO WORKERS LOCAL #1752 (SCHWEIZER AIRCRAFT)3The union-shop clause contained in the 1966±1968 collective-bargaining agreement, in effect at the time the Charging Party began
his employment with the Employer, does not differ substantively
from the current contract provision. It stated:The Company agrees that employees now in the bargainingunit shall on and after thirty (30) days from the signing of this
Agreement, and employees employed after the signing of this
Agreement shall on and after thirty (30) days from the date oftheir employment, become and remain members of the Union as
a condition of continued employment, provided that nothing
herein shall be interpreted to cause a violation of the Labor-
Management Relations Act of 1947 or any other applicable law.4The only difference between the instant clause and that set forthin the 1966±1968 contract was the addition of the word ``form'' fol-
lowing the words ``Authorization for Check-off of Dues'' and before
the word ``as'' in the third from the last line.agreement that contains the following union-securityclause:Article IIIÐUNION SHOPThe Company agrees that employees now injobs covered by this Agreement, and employees
employed after the signing of this Agreement
shall on and after thirty (30) days from the date
of their employment, become and remain mem-
bers of the Union as a condition of continued em-
ployment, provided that nothing herein shall be
interpreted to cause a violation of the Labor Man-
agement Relations Act of 1947 or any other appli-
cable law.3The agreement also contains the following dues-check-
off clause:Article IVÐCHECK-OFF OF UNIONMEMBERSHIP DUESThe Company agrees to deduct Union mem-bership dues levied by the International Union or
Local Union in accordance with the Constitution
and by-laws of the Union from the pay of each
employee who is or who becomes a member of
the Union within the Bargaining Unit, and cov-
ered by this Agreement and who in writing, in ac-
cordance with the ``Authorization for Check-off
of Dues'' as set forth below, has voluntarily au-
thorized the company to do so for the period cov-
ered thereby.4It is further uncontroverted that Charging Party Wil-
liams has at all relevant times been employed by the
Employer within the unit and has been covered by the
collective-bargaining agreement.The Respondents stipulate that the Charging Partybegan his employment with the Employer on Septem-
ber 27, 1967, and that sometime thereafter, he changed
his name from Stanley Young to Clifford Williams.
They further stipulate that the Charging Party signed a
membership application and a checkoff-authorization
card on September 28, 1967, under the name StanleyYoung. Although the Employer was not able to locatein its records the Charging Party's executed checkoff
authorization, the checkoff form in use at the time the
Charging Party executed the authorization contained
the following language:AUTHORIZATION FOR CHECK-OFFOFDUES
Tolllllllll DatellllllCompanyI hereby assign to Local Union No. Ð, Inter-national Union, United Automobile, Aerospace
and Agricultural Implement Workers of America,
(UAW AFL±CIO) from any wages earned or to
be earned by me as your employee (in my present
or future employment by you), such sums as the
Financial Officer of said Local Union No. Ð may
certify as due and owing from me as membership
dues, including an initiation or reinstatement fee
and monthly dues in such sums as may be estab-
lished from time to time by said local union in ac-
cordance with the Constitution of the International
Union, UAW AFL±CIO, but not less than $5.00
monthly. I authorize and direct you to deduct such
amounts from my pay and to remit same to the
Union at such times and in such manner as may
be agreed upon between you and the Union at any
time while this authorization is in effect.This assignment, authorization and directionshall be irrevocable for the period of one (1) year
from the date of delivery hereof to you, or until
the termination of the collective agreement be-
tween the Company and the Union which is in
force at the time of delivery of this Authorization,
whichever occurs sooner; and I agree and direct
that this assignment, authorization and direction
shall be automatically renewed, and shall be irrev-
ocable for successive periods of one (1) year each
or for the period of each succeeding applicable
collective-bargaining agreement, between the
Company and the Union, whichever shall be
shorter, unless written notice is given by me to
the Company and the Union not more than twenty
(20) days and not less than ten (10) days prior to
the expiration of each period of one (1) year, or
of each applicable collective-bargaining agreement
between the Company and the Union, whichever
occurs sooner.It is undisputed that on December 19, 1990, Charg-ing Party Williams resigned his membership in the Re-
spondents and, subsequently, on August 7, 1991, re-
quested in writing that the Employer cease giving ef-
fect to his dues-checkoff authorization. The Respond-
ents thereafter attempted to compel the Employer to
deduct moneys from the Charging Party's wages by
virtue of a grievance, dated September 9, 1991, alleg- 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Although the General Counsel cites no case law in support of hisarguments in the text of either the complaint or motion for summary
judgment, he is apparently relying on Electrical Workers IBEWLocal 2088 (Lockheed Space Operations), 302 NLRB 322 (1991), asproviding the basis for finding a violation. That case, inter alia, is
cited by the Charging Party in a written statement in support of the
unfair labor practice charges that initiated this proceeding. The origi-
nal charges and the Charging Party's supporting documents are at-tached to, and thus have been made a part of, the General Counsel's
motion. The Lockheed decision will be discussed at length infra.6We note that this case does not present any issue related to CWAv. Beck, 487 U.S. 735 (1988). Following the Charging Party's res-ignation from full union membership, an adjustment was made to the
amount being deducted from his wages and remitted to the Respond-
ents as a financial core member who objected to payment of full
union dues and fees.7The Charging Party's description of the wording of the checkoffauthorization is not completely accurate. The authorization, quoted
in full earlier in this decision, provides that the employer may deduct
such sums as the Union certifies as due and owing ``as membership
dues, including an initiation or reinstatement fee and monthly dues''(emphasis added). The Charging Party's characterization of the pro-
vision does not, however, alter the thrust of its argument.ing that the Employer has violated the collective-bar-gaining agreement ``by ceasing the deduction of fees
from Clifford Williams' paycheck, effective 9/5/91,''
and requesting that the Employer ``reinstate appro-
priate deduction of fees from Clifford Williams' pay-
check.'' During February 1992, the Respondents with-
drew their grievance and by letter dated February 19,
1992, so notified the Charging Party's counsel. That
letter further advised that the Respondents had agreed:
(1) not to refile the grievance; (2) not to assert a claim
for dues, fees, or other payments from the Charging
Party's pay for any period prior to September 28,
1992, or for any period after that date unless the
Charging Party executes a new checkoff authorization;
and (3) that they will not assert that the Charging Party
owes any moneys pursuant to the terms of the ``Union
Shop'' provision of the collective-bargaining agree-
ment for any period prior to October 1, 1992.II. POSITIONSOFTHEPARTIES
The General Counsel contends that the Respondents'various admissions (outlined above) as to their con-
duct, and particularly the fact that the Local Union
filed a grievance alleging that the Employer violated
the contract by ceasing to deduct dues from the Charg-
ing Party's wages, establishes a violation of the Act.
The General Counsel asserts that the parties' settle-
ment of the grievance several months after it was filed,
and the Respondents' contention that the grievance is,
therefore, no longer being ``maintained,'' does not ob-
viate a Board finding that unlawful action did occur.
The General Counsel states that the settlement of the
grievance did not cure the violation and that further
appropriate remedial action, including the posting of a
notice, is necessary before a violation of the Act is
considered remedied.5The Respondents acknowledge that the facts of thisproceeding are undisputed, but assert that they place
no reliance upon the settlement of the grievance as a
defense to the complaint allegations and argue instead
that their actions have been consistent with Sections 7,
8(a)(3), and 8(b)(1)(A) and (2) of the Act. They stress
that the Charging Party's attempt to revoke his check-
off authorization occurred while he was subject to a
lawful union-security clause and outside the prescribedannual 10-day window period for revocation,6which inhis case was from September 8 through 18, 1991.
Thus, they assert, the Charging Party's attempt to re-
voke his checkoff on August 7, 1991, more than a
month before the window period began, was not timely
and should not have been given effect.The Charging Party asserts that the instant case in-volves the straightforward application of the principles
enunciated in Lockheed, and that the sole issue pre-sented here is the legality of the Unions' demand that
the Employer continue deducting dues from his wages
after he had resigned union membership and revoked
his checkoff authorization. The Charging Party con-
tends that the terms of the checkoff itself limit deduc-
tions to ``Union membership dues,''7and thus do notlawfully contemplate postresignation deductions. The
Charging Party argues that Lockheed holds that prin-ciples of both contract law and voluntary unionism re-
quire that if an employee does not explicitly agree to
have union dues deducted beyond the period of his/her
union membership, then that employee's continued fi-
nancial support of the union may not be considered
voluntary and, therefore, cannot be required, after res-
ignation. Because the language of the checkoff in the
instant case, like that in Lockheed, limits an employ-
ee's obligation to membership dues, the Charging
Party contends that the Respondents cannot lawfully
insist upon the continued imposition of financial obli-
gations beyond the period of his union membership.The Respondents concede that principles of Lock-heed apply in this proceeding, but they argue that thatdecision actually supports their position rather than the
Charging Party's and the Acting General Counsel's.
They contend that in Lockheed, the Board's findingswere predicated on the fact that there was no lawful
union-security clause in effect and, thus, no require-
ment that employees become or remain union members
as a condition of employment. In this case, by contrast,
the Charging Party, like all other unit employees of the
Employer, was subject to a lawful, negotiated union-
security clause under the terms of their collective-bar-
gaining agreement, and had authorized the deduction
of dues from his pay under the collective-bargaining
agreement's dues-checkoff procedure to fulfill his obli-gation under the union-security clause. The Respond- 531AUTO WORKERS LOCAL #1752 (SCHWEIZER AIRCRAFT)8Lockheed, supra at 329 fn. 26.9Chairman Gould did not participate in Lockheed and expresses noview on this decision and its reasoning, but finds it unnecessary to
rely on it in the instant case. Accordingly, he expresses no view
about the Lockheed holding's viability.10Specifically, Sec. 7 guarantees the right to refrain from the enu-merated activities ``except to the extent that such right may be af-
fected by an agreement requiring membership in a labor organization
as a condition of employment as authorized in section 8(a)(3) [of
this Act].''Sec. 8(a)(3), which in effect prohibits employers from engaging inemployment discrimination that tends to encourage or discourage
union membership, provides that the prohibition is not intended to
preclude an agreement between an employer and a union that ``re-
quires as a condition of employment membership therein on or after
the thirtieth day following the beginning of such employment or the
effective date of such agreement, whichever is later ....''
11NLRB v. General Motors Corp., 373 U.S. 734, 742±743 (1963).12302 NLRB at 329±330. In a companion case, SteelworkersLocal 4671 (National Oil Well), 302 NLRB 367 (1991), the Boardfound that the employee in question had signed authorizations clear-ly and unmistakably waiving the right to refrain from supporting the
union with his dues even after resignation of membership. Hence,
we found the union's continued attempt to enforce the authorization
lawful, and we dismissed the complaint against the union.13As noted at fn. 6 above, there is no issue in this case concerningthe amount of dues Williams was obligated to pay during the period
under litigation.ents contend that these distinguishing circumstancesraise the very issue specifically reserved at footnote 26
of the Lockheed decision, i.e., how the Board wouldconstrue, after resignation, a similar checkoff author-
ization for an employee whose dues obligation contin-ues on grounds other than the checkoff authorization
itself.8The Respondents assert that there is no Section7 right to refrain from assisting a union financially in-
sofar as required by a lawful union-security clause. In-
stead, the checkoff authorization addresses only the
manner of payment of an ongoing, legitimate financialobligation. The obligation itself finds its source in the
union-security clause of the collective-bargaining
agreement. Thus, the Respondents argue, because the
Charging Party was at all relevant times subject to a
union-security requirement, their insistence upon giv-
ing effect to the checkoff authorization did not infringe
upon his Section 7 rights.AnalysisAs the Respondents and the Charging Party note, theBoard in Lockheed left open the question whether aunion could lawfully insist on continued checkoff of
dues as to an employee who resigned union member-
ship and attempted to rescind his checkoff authoriza-
tion outside the window period, but who continued to
owe union dues in at least some amount pursuant to
a union-security clause. We now decide that question.
For the following reasons, we hold that resignation of
membership by an employee who is obligated to pay
dues under a lawful union-security clause does not
privilege the employee to make an untimely revocation
of his checkoff authorization, and therefore a union's
efforts aimed at continued enforcement of that check-
off after the employee's resignation do not violate the
Act.As we observed in Lockheed,9Section 7 of the Actprotects not only the right to join and assist unions, but
also the right to refrain from doing so, without ques-
tion, and paying dues to a union is a form of assist-
ance. The Section 7 right to ``refrain from'' joining or
assisting labor organizations is expressly qualified by
the proviso to Section 8(a)(3) of the Act permitting
certain types of agreementsÐgenerally referred to as
union-security clausesÐthat require membership in a
labor organization as a condition of employment.10Ithas long been settled that the ``membership'' that maybe required, ``whittled down to its financial core,'' is
simply the payment of union dues and fees.11In Lock-heed, there was no union-security clause in the opera-tive collective-bargaining agreement, so the charging
party employee's Section 7 right to refrain from assist-
ing unions by, inter alia, payment of dues, remained
without qualification by such a clause. The Board ac-
knowledged, however, that an employee could waive
that Section 7 right and could, for example, agree
through a checkoff authorization to pay union dues and
fees for a certain period irrespective of whether he re-
mained a formal union member. The Board held that
an employee's agreement to such an arrangement had
to be manifested, however, in clear and unmistakeable
language. The Board found that the checkoff authoriza-
tion at issue in Lockheed did not contain such lan-guage.12Hence, the union's attempt to enforce deduc-tion of dues after the employee's resignation as a
union member unlawfully coerced the employee in the
exercise of his Section 7 right to refrain from assisting
the union.Here, by contrast, there is no individual waiverissue, becauseÐby virtue of the proviso to Section
8(a)(3) and the operative union-security clauseÐ
Charging Party Williams had no Section 7 right to re-
frain from financially assisting the Respondents with
his dues during the term of the contract. Because he
had no right to waive in that respect, we have no rea-
son to inspect the language of his checkoff authoriza-
tion in search of any clear and unmistakable waiver.
His resignation from the Respondent Unions and his
untimely attempt to revoke his dues-checkoff author-
ization could in no way negate his continued obliga-
tion to assist the Respondents by payment of dues in
at least some amount.13Under these circumstances, thecheckoff authorization itself concerned only the admin-
istrative method of paying that lawfully enforceable
obligation; and Section 7 of the Act contains no spe-
cific rights pertaining to that method. Rather, lawful
restrictions on the revocability of checkoff authoriza- 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14While agreeing that the Respondents' action did not violate theAct, Member Truesdale would construe the Charging Party's pre-
mature notice of revocation as an ongoing request to be held in
abeyance until such time as it may have been submitted in accord-
ance with the limitations set forth in the authorization. In the cir-
cumstances of this case, he concludes that the Charging Party's Au-
gust 7, 1991 revocation notice became effective on September 8,
1991, the beginning of the nearest window period for revocability.
The Respondents' September 9, 1991 grievance, asserting a demand
for unpaid dues that had become payable on the September 5, 1991
payroll date, therefore, did not seek to extend the checkoff obligation
beyond the yearlong irrevocability period to which the Charging
Party had agreed when he signed the authorization, but rather asked
only that the properly owing dues payments be continued via the
checkoff method during the yet unexpired period of checkoff irrevo-
cability. See Sales Service & Allied Workers Union (Capitol HustingCo.), 235 NLRB 1265 (1978), where the Board determined that anemployee who resigned union membership and attempted an un-
timely revocation of checkoff authorization, but who was also sub-
ject to a lawful maintenance of membership union-security clause re-
mained liable for union service fees through his still-viable checkoff
authorization.1NLRB v. General Motors Corp., 373 U.S. 734 (1963).tions are governed by Section 302(c)(4) of the Act;and no party to this case contends that the time limits
governing revocation in the checkoff authorization at
issue here were unlawful under Section 302(c)(4).In short, when an employee working under a con-tract with a union-security clause signs a checkoff au-
thorization, the employee agrees to a particular methodfor paying whatever dues and fees can be lawfully re-
quired of him pursuant to the union-security clause.
Under the terms of that clause, the employee remains
obligated to make payments even after a resignation of
membership and attempted checkoff authorization rev-
ocation. Under the terms of a checkoff authorization,
the employee may be precluded from revoking his
agreement to that method of payment, so long as the
revocability restrictions are consistent with Section
302(c)(4).Applying these principles to the Charging Party'ssituation, we find that he remained liable for the pay-
ment of dues irrespective of his membership status in
the Respondents, and that his resignation from mem-
bership in the Respondents did not make the continued
effectuation of his checkoff an infringement of his Sec-
tion 7 right to refrain from union support. It follows
then, that the Respondents' conduct in seeking the Em-
ployer's compliance with the contractual checkoff pro-
cedures with respect to the Charging Party, pursuant to
the terms of his checkoff authorization, represents a le-
gitimate attempt to hold both the Employer and the
Charging Party to their respective contractual obliga-
tions until such time as he effects a timely revocation
of his checkoff. It is not an abrogation of the Section
7 rights of the Charging Party. Thus, we find that the
Respondents did not violate the Act by bringing the
grievance seeking properly owing dues from the
Charging Party.14Accordingly, we deny the General Counsel's Motionfor Summary Judgment and we grant the Respondent's
Cross-Motion for Summary Judgment and shall dis-miss the complaint.ORDERThe complaint is dismissed.MEMBERCOHEN, dissenting.I do not believe that the Charging Party clearlyagreed to have his union membership dues deducted
from his paycheck after his resignation from union
membership. I therefore dissent.The Section 7 right involved here is the employeeright to choose to pay union dues by direct payment
rather than by checkoff. Phrased differently, the issue
is whether the employee clearly and unmistakably
waived his right to pay these dues directly. Unques-
tionably, he waived this right for the period when he
was a member of the Union. That is, he freely signed
a document authorizing the checkoff of ``membershipdues'' (emphasis added). This quoted language on itsface suggests, however, that he did not authorize a
checkoff for periods of nonmembership, i.e., for theperiod after a resignation from membership.My colleagues argue that the employee authorizedcheckoff for periods when union-security dues and fees
were owing, i.e., even after resignation. Concededly,
the word ``membership,'' as used in the union-security
proviso to Section 8(a)(3), means the obligation to pay
union-security dues and fees.1Similarly, it may wellbe that the word ``membership,'' as used in a union-
security clause under the 8(a)(3) proviso, is to be given
the same meaning. But, it does not follow that the
word ``membership,'' as used in an individual's check-
off authorization, must or should be given the same
meaning. Union security and checkoff are separate and
distinct concepts. Either can exist without the other.
The former relates to the agreement of the employer
and the union to require employees to pay union dues
and initiation fees. The latter relates to the method of
payment chosen by the individual to pay any dues and
fees. Thus, unlike the union-security situation, the
checkoff issue turns on what the employee-signer of
the authorization understood and intended. In my view,
the reasonable employee would reasonably understand
that the term ``membership,'' in the document he
signs, means membership in the ordinary sense of the
word, i.e., the status of belonging to a union. It would
not mean the obligation of a nonmember to pay union-
security dues and fees. At the very least, it is not clear
and unmistakable that the employee understands the
term ``membership'' to mean the obligation to pay
dues and fees after resignation. 533AUTO WORKERS LOCAL #1752 (SCHWEIZER AIRCRAFT)2If the checkoff document had said that its terms would continue``irrespective of membership in the union,'' a different result may
well obtain. See Electrical Workers IBEW Local 2088 (LockheedSpace Operations), 302 NLRB 322 fn. 28 (1991).Accordingly, I conclude that the Charging Party didnot clearly and unmistakably agree to pay union-secu-
rity dues via checkoff after his resignation from mem-
bership. It follows that the Respondent's conduct tocompel checkoff deductions after resignation frommembership was unlawful.2